The opinion of the court was delivered August 14th, 1855, by
Lowrie, J.
— This cause was so thoroughly tried in the Common Pleas, and its principles are so fully and accurately presented in the charge of the learned president of that court, that we can scarcely speak of the points discussed without repeating what was rightly said before the cause came here.
The sheriff’s justification' depended upon the validity of Wright’s title; and very certainly, the fraud used by him in trying to get it was an important test of its validity. The conspiracy between Wright and Light did not affect the judgment given by one to tbe other, but it helped to make out the fraud of Wright in his bargain with Hecksher. The judgment and execution remain valid, but they give no authority to seize Hecksher’s property, and therefore were no'lien upon it.
There is some room for a difference of opinion upon the facts that raise the question of the right of stoppage in transitu; but the principles on which the decision of the right was submitted to the jury, are entirely correct.
The finding of the jury on the foregoing points is, that the *319title was still in Heeksher, and that Wright had not even a possession to justify the sheriff’s seizure; and it follows, of course, that his seizure was a trespass.
Judgment affirmed.